STRAUB, Circuit Judge,
with whom Judge SACK joins,
concurring in part and concurring in judgment.
We concur in the result reached by the majority and in its reasoning that the evidence of legislative intent weighs decisively against applying the Voting Rights Act to New York Election Law § 5-106. We also, specifically, concur in the majority’s limited remand for purposes of determining whether plaintiffs have stated a vote dilution claim on behalf of non-disenfranchised residents, based on New York’s system of apportioning electoral districts. We do not join in any holding that a clear statement rule applies here, as we believe such a rule, in addition to being unnecessary to the disposition of this case, would be inappropriate in the voting rights context.